In an action to set aside a tax deed, and for other related relief, plaintiff appeals from an order of the Supreme Court, Nassau County, dated January 22, 1960, granting the motion of defendants City of Long Beach and Foster E. Vogel (its Corporation Counsel) for summary judgment dismissing the complaint and severing the action as against them, pursuant to rule 113 of the Rules of Civil Practice; and granting the motion of said defendants to vacate plaintiff’s notice to examine them before trial. Order affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Kleinfeld, Christ and Pette, JJ., concur.